Citation Nr: 1042856	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  00-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.

(The issues of entitlement to a compensable evaluation for 
erectile dysfunction; entitlement to an increased disability 
rating for low back pain with herniation, disc bulge, and 
degenerative changes at the L3-L4 and L5-S1 levels, currently 
evaluated as 20 percent disabling; and, entitlement to a total 
disability rating based on individual unemployability (TDIU) due 
to service-connected disabilities will be the subject of a 
separate decision.)


REPRESENTATION

Veteran represented by:	Maury J. Mechanick, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969, 
and had subsequent service in the reserves.

This matter came to the Board of Veterans' Appeals (Board) from a 
September 1999 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2005, the Board 
denied entitlement to service connection for sleep apnea.  In 
June 2007, the United States Court of Appeals for Veterans Claims 
(Court), pursuant to a Joint Motion for Remand, vacated the 
Board's denial of service connection for sleep apnea and remanded 
the matter for further evidentiary development.  This matter was 
remanded in May 2008.  An examination was conducted in July 2008, 
and the examiner provided an etiology opinion after reviewing the 
entire evidentiary record.  The Board is satisfied there was 
substantial compliance with its remand orders.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

In July 2010, the Veteran submitted a VA Form 21-22a, Appointment 
of Individual as Claimant's Representative, appointing Mr. 
Mechanick as his representative.  Thus, representation by 
Disabled American Veterans (DAV) is effectively revoked.

The Board acknowledges additional evidence and argument received 
subsequent to the December 2009 supplemental statement of the 
case; however, the Board construes statements made by the 
Veteran's representative to constitute a waiver of RO review.  
See February 4, 2010 Mechanick correspondence, p.6; see 38 C.F.R. 
§§ 19.9, 19.31(b)(1) (2010).

FINDING OF FACT

Sleep apnea was not manifested during service and is not 
otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In September 2001, October 2004, and June 2008, VCAA notice was 
issued to the Veteran with regard to his claim of service 
connection for sleep apnea.  The September 2001 notice predated 
the RO denial.  Collectively, the VCAA letters notified the 
Veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA, and the types of evidence necessary to 
establish a disability rating and effective date.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
instructions in the May 2008 Board Remand.  D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).  The evidence of record contains the 
Veteran's service treatment records, post-service medical 
records, lay statements of the Veteran and his ex-wife, and 
medical articles submitted by the Veteran and his representative.  
There is no indication of relevant, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a VA 
examination in July 2008.  The examination report obtained is 
thorough and contains sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of entitlement to service connection for sleep apnea.

Service connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service treatment records are negative for complaints of, 
treatment for, or findings of sleep apnea.  Although at the 
January 1969 separation examination the Veteran complained of 
dreams, the examiner associated this symptom with his 
nondisabling anxiety condition.  Moreover, this examination 
demonstrated that the Veteran's lungs and chest were normal.  
Furthermore, the first post-service medical evidence of sleep 
apnea is dated in October 1988, over 19 years after the Veteran's 
discharge from active military duty.  According to private 
medical records dated in October 1988, a sleep disorder study 
illustrated a finding of sleep apnea.  Subsequent VA medical 
records dated through June 2004 reflect continued diagnoses of 
sleep apnea.

Throughout the current appeal, the Veteran has asserted that he 
developed a sleeping disorder, characterized as sleep apnea, as a 
result of his active military duty.  Specifically, at a personal 
hearing conducted via videoconferencing before the undersigned 
Veterans Law Judge in April 2001, the Veteran testified that his 
sleep apnea was first diagnosed in 1988.  See, e.g., April 2001 
video conferencing hearing transcript (T.) at 5, 7-9.  According 
to the Veteran's testimony, he had "had it [sleep apnea] all 
along [including in service] but . . . didn't know what it was."  
Id.

Likewise, at a May 2004 VA miscellaneous respiratory examination, 
the Veteran reported that he began snoring heavily during service 
in 1968, was first diagnosed with sleep apnea after a sleep study 
conducted between 1972 and 1973, and has been using a CPAP 
machine four to five nights per week since the early 1970's.  The 
examiner, who had reviewed the claims folder in conjunction with 
the examination, diagnosed sleep apnea that was "unlikely . . . 
related to . . . [the Veteran's] active period of military 
service."  In support of this conclusion, the examiner noted 
that the service treatment records provided no information on 
sleep apnea, or symptoms suggestive of such a disorder, between 
1966 and 1969.

In an October 2004 statement, the Veteran's former wife noted 
that she and the Veteran had begun dating in 1964 (prior to his 
entrance into active military duty) and that they were married in 
July 1966 during his service.  She also stated that, from the 
time that she had met and married the Veteran until August 1966 
(when he was reassigned to Germany), he had "always slept 
uneventful and tranquil." Significantly, she explained that, 
when she joined the Veteran in Germany in 1967, she observed that 
he "would snore very, very loudly [when sleeping and] then . . . 
would stop breathing, . . . choke, . . . wake up and thereafter 
start snoring all over again."

In July 2008, the Veteran underwent another VA examination.  The 
examiner noted review of the entire claims folder, to include 
service treatment records.  The examiner cited a history of 
difficulty sleeping associated with snoring, choking, waking up 
short of breath at night and daytime fatigue.  The examiner noted 
that a sleep study in 1972 was positive and the Veteran was 
started on a CPAP.  He had a repeat sleep study in 2002 with 
continued recommendation of CPAP.  The examiner summarized the 
contentions of the Veteran's ex-wife.  The examiner stated that 
after reviewing the claims folder in detail, there was no record 
of any treatment for sleep apnea while in service, but the 
examiner did take into consideration the Veteran's ex-wife's 
statement indicating that there was a change in his sleep pattern 
that developed while he was in Germany which included snoring, 
shortness of breath, and periods of sleep apnea and fatigue.  The 
examiner noted that recent chest x-ray reports were negative for 
any chronic lung disease.  The examiner opined that it is less 
likely as not that the clinical onset of the Veteran's sleep 
apnea began while he was in active service in Germany in 1967.

Upon review of the evidence of record, the Board has determined 
that service connection is not warranted for sleep apnea.  As 
detailed, despite the Veteran's reports of sleep apnea symptoms 
during service, service treatment records are completely devoid 
of a diagnosis of a sleep disorder.  A sleep disorder, 
specifically obstructive sleep apnea, was not diagnosed until in 
or about 1988, thus over 19 years after separation from service.  
At the time of the 1988 diagnosis, there was no history of 
longstanding symptoms or that pertinent disability had been 
present from an earlier date.  The difference between the date 
1969 and 1988 leaves a significant gap between service separation 
and the initial diagnosis of a sleep disorder.  Evidence of a 
prolonged period without medical complaint can be considered as a 
factor, along with other factors concerning the Veteran's health 
and medical treatment during and after military service.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board has considered the Veteran's contention that a 
relationship exists between his sleep apnea, and symptoms 
experienced during service, and the observations of his ex-wife 
during his period of service.  In adjudicating this claim, the 
Board must assess the Veteran's, and any other lay witness', 
competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that 
lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to 
attest to his current symptoms and their continuation since 
service.  However, the Board finds that the reported history of 
symptoms during service is inconsistent with the remaining 
evidence of record.  The Veteran has claimed that he was 
diagnosed with a sleep condition in the 1970's and used a CPAP 
machine; however, there are no medical records to support any 
such diagnosis or treatment.  Moreover, that statement is not 
consistent with testimony to the effect that sleep apnea was 
first diagnosed in 1988.  The lack of consistency in the 
Veteran's self-reported history reduces its reliability and 
probative value.  The Veteran did not report any sleep problems 
during service or at the time of discharge, other than dreaming, 
and his respiratory system was clinically evaluated as normal by 
trained medical personnel.  Based on the above, the Board finds 
that the Veteran's statements, testimony, and recollections as to 
the symptoms he experienced in service specific to his claimed 
sleep apnea are not credible.  Further, the Board finds that the 
contemporaneous medical are more probative of the Veteran's 
service. 

The Board also finds that the Veteran's ex-wife is competent to 
attest to her observations of the Veteran while he slept, to 
include her recollections that he would snore loudly when 
sleeping and would stop breathing, choke, wake up, and snore.  
See Barr, 21 Vet. App. at 307; Layno, 6 Vet. App. at 469-70.  But 
such statements are not considered credible for purposes of 
establishing whether the Veteran had sleep apnea or was 
experiencing symptoms related to sleep apnea, because they are 
inconsistent with the contemporaneous medical evidence on file at 
that time which did not reflect a diagnosis of sleep apnea nor 
any abnormalities associated with his respiratory system.  
Likewise, while the Veteran's ex-wife is currently asserting that 
she observed the above symptoms during service, as discussed 
above, the Veteran had not reported any sleep problems during 
service nor at the time of discharge, and his reports of in-
service symptomatology have been deemed lacking in credibility.  
Moreover, the Veteran's ex-wife, as a layperson, is not competent 
to diagnose any medical disability (i.e. that the Veteran had 
sleep apnea during service) because she has not been shown to 
have the requisite medical expertise.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994); Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Even 
medical professionals require sleep studies and diagnostic 
testing to diagnose sleep apnea and it is not a disorder that can 
be readily diagnosed by a lay person.  

Moreover, two separate VA examiners have opined that the 
Veteran's sleep apnea was not due to his period of active 
service.  As detailed, the May 2004 VA examiner considered the 
reported symptoms of the Veteran during service and thereafter, 
but concluded that sleep apnea was unlikely due to service as 
service treatment records provided no information on sleep apnea, 
or symptoms suggestive of sleep apnea.  The July 2008 VA examiner 
conducted a review of the entire claims folder, and considered 
the service treatment records, reported symptoms of the Veteran 
and the reported observations and recollections of the Veteran's 
ex-wife and still concluded that sleep apnea was not due to 
active service.  Thus, the July 2008 VA examiner had an 
opportunity to consider the Veteran's history, to include his and 
his ex-wife's observations and recollections of symptoms, and the 
examiner reviewed the clinical record, and determined that the 
current sleep apnea was unrelated to service.  The Board has 
weighed the Veteran's and his ex-wife's statements with the 
medical evidence of record, to include the July 2008 medical 
opinion of record, and after weighing the lay and medical 
evidence, the Board finds that the lay evidence as to in-service 
incurrence and continuity of symptomatology is less convincing 
than the objective medical evidence of record and of less 
probative value here.  The Veteran's contentions are outweighed 
by the medical evidence which reflects that a diagnosed sleep 
disability was not rendered until over 19 years after separation 
from service.  

With respect to the articles submitted by the Veteran pertaining 
to sleep apnea, medical articles or treatises can provide 
important support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin 
v. West, 11 Vet. App. 509 (1998).  However, the medical articles 
submitted by the Veteran were not accompanied by the opinion of 
any medical expert linking his sleep apnea with his period of 
active service.  Thus, the medical articles submitted by the 
Veteran are insufficient to establish the required medical nexus 
opinion for causation.

The negative clinical and documentary evidence post service for 
over 19 years after service is more probative than the remote 
assertions of the Veteran.  As noted above, the lack of 
continuity of treatment may bear in a merits determination on the 
credibility of the evidence of continuity of symptoms by lay 
parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's sleep apnea is causally related to the 
Veteran's active service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


